DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species B, claims 3, 15-19, and 22 in the reply filed on November 12, 2021 is acknowledged.
Claim Objections
Claim 15 is objected to because of the following informalities:  “from the second end to be heated” is grammatically incorrect.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “when the second opening in closed” is grammatically incorrect.  Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites a region (in which the glass rod is not inserted into the through-hole) is secured. It is unclear how a region is secured. Securing implies to fix or attach something firmly. It is unclear what about the empty region (because it does not have a glass rod) is being secured. 
Claim 17 further recites a gap in which the glass rod is not inserted is secured closer to the first end in the second limitation. However, in the first limitation, the glass rod is away from a first end or a second end. Thus, it is unclear how the glass rod can be away from the second end and the gap be closer to the first end. 
Claim 17 recites a gap is where the glass rod is not inserted into the inside of the through-hole in the axial direction; but it also recites a region is where the glass rod is not inserted into the through hole. Thus, it is unclear if the gap and the region is the same thing or a different thing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15-16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zilnyk (2004/0206128) in view of Hirano et al. (2003/0145630).  Zilnyk teaches an optical fiber preform production method comprising inserting a glass rod 30(1) into a through hole that penetrates a cladding glass body 34(1), wherein the cladding glass body is a cladding of an optical fiber ([0042], [0044], figure 2). Zilnyk also . 
As mentioned, Zilnyk teaches the closing a first tip opening end of the connecting glass tube. However, Zilnyk doesn’t specify doing so by heating the connecting glass tube.  Hirano teaches a similar method for producing an optical fiber preform comprising inserting a glass rod into a through hole of a cladding glass body, wherein a connecting glass tube 33a is welded to a first end of the cladding glass body ([0101]-[0102]). Hirano also teaches sealing an opening end of the connecting glass tube to the glass rod by heating the connecting glass tube, thereby integrating the glass rod and connecting glass tube ([0102], figure 3). Hirano teaches this secures the glass rod in concentricity with the cladding glass body.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the closing of the first tip opening end of the connecting glass tube with the alternative method of heating of the connecting glass tube, thereby integrating the connecting glass tube with the dummy rod, in the method of Zilnyk, as it provides for seal at the first tip opening as well ensures concentric arrangement of the glass rod within the cladding glass body. 
Regarding claim 15, Zilnyk further teaches inserting the second end of the optical fiber preform in a heating furnace so as to be heated and continuously feeding the optical fiber preform into the heating furnace and drawing an optical fiber continuously from the second end while integrating the glass rod with the cladding glass body ([0041], [0047]).
Regarding claim 16,  Zilnyk teaches the second opening is closed, after inserting the glass rod, by heating and deforming the second end while vacuum suctioning the inside of the through hole ([0051]). However, the vacuum suctioning is not coming from the second end. Hirano teaches closing the second end 31b by heating the connecting glass tube to integrate with the glass rod ([0102]). Hirano also teaches performing this closing while gas within the through hole is evacuated by vacuum suctioning (note arrows in figure 3D, [0093], [0078]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a vacuum at the second end when closing the second end as an alternative to the evacuating from the first end, as Hirano teaches is predictably provides for the successful evacuation the gas within the through-hole.
Regarding claims 18-19 and 22, Zilnyk teaches an internal pressure secured in the inner hole is on the order of 1 Torr, which is less than 1kPa, and considered a negative pressure relative to atmospheric pressure ([0051]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zilnyk (2004/0206128) and Hirano et al. (2003/0145630) as applied to claim 3 above, and further in view of Dong et al. (6,460,378).  Zilnyk doesn’t specify a gap at the second end.  Dong teaches a similar method of producing an optical fiber preform comprising .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741